DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to the method comprising: transmitting a lease request to lease a portion of a communication resource assigned to but not used by a local communication system, wherein the portable access node is located within a coverage area of the local communication system (Fig. 2, step 235), classified in H04W 16/14.
II.	Claims 9-15 drawn to a femtocell base station, comprising: control the cellular transceiving circuitry to scan for a local access node at a location of the femtocell base station (Fig. 2, step 210-215), classified in H04W 16/20.
III.	Claims 16-20 drawn to a femtocell base station arranged outside a coverage area of the home communication system, and configured to Page 21 of 24lease an unused portion of a radio frequency spectrum of a local communication system which is different from the home communication system (Fig. 2, step 225), classified in H04W 52/40.
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I has separate utility such as requiring to transmitting a lease request to lease a portion of a communication resource assigned to but not used by a local communication system, wherein the portable access node is located within a coverage area of the local communication system while invention II has separate utility such as requiring a femtocell base station, comprising: control the cellular transceiving circuitry to scan for a local access node at a location of the femtocell base station.  The subcombination has separate utility such as requiring a femtocell base station arranged outside a coverage area of the home communication system, and configured to Page 21 of 24lease an unused portion of a radio frequency spectrum of a local communication system which is different from the home communication system.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction fro examination purposes as indicated is proper.
A telephone call was made to Kien T. Le on 09/06/2022 to request an oral election to the above restriction requirement.  However, the Applicant requested the Examiner to issue an Election/Restriction Office Action regarding the application.  
Application is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  09/10/2022